DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 is objected to because of the following informalities: in lines 4-5 “the hollow inner core” should read --the hollow core--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "the device comprises a removable insert forming an orifice of a doll" renders the claim indefinite because it is unclear whether the limitation is referring to the device as being a removable insert or if the device includes an additional structural element of a removable insert.
Regarding claim 6, the phrase "forming an orifice of a doll" renders the claim indefinite because it is unclear whether the doll is part of the claimed device. As written, it appears the claimed device is a component that is usable with a doll but the doll is not part of the device.
Regarding claim 7, the phrase "output cause the doll to perform at least one of the following actions" renders the claim indefinite because it is unclear whether the doll is part of the claimed device. As written, it appears the claimed device is a component that is usable with a doll but the doll is not part of the device.
Regarding claim 11, the phrase "forming an orifice of a doll" renders the claim indefinite because it is unclear whether the doll is part of the claimed device. As written, it appears the claimed device is a component that is usable with a doll but the doll is not part of the device.
Regarding claim 14, the phrase "the housing comprises a removable insert forming a orifice of the doll" renders the claim indefinite because it is unclear whether the limitation is referring to the housing as being a removable insert or if the housing includes an additional structural element of a removable insert.
Regarding claim 14, the phrase "an orifice of the doll" renders the claim indefinite because it is unclear whether the orifice recited in claim 14 is the same as the outer opening recited in claim 11.
Regarding claim 15, the phrase "output cause the doll to perform at least one of the following actions" renders the claim indefinite because it is unclear whether the doll is part of the claimed device. As written, it appears the claimed device is a component that is usable with a doll but the doll is not part of the device.
Claims 8-10, 12-13 and 16 are rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbassi (US 2003/0036678 A1; cited by applicant on IDS dated 03/09/2020).
Referring to claim 1: Abbassi teaches a device (see figures 8-9) fully capable of providing feedback to a user, comprising: a housing having a hollow inner core (see figures 8-9, #135; paragraph [0046]) extending from an outer opening to an inner end (see figures 8-9; wherein the female surrogate comprises a vaginal cavity); a plurality of sensors (see figure 8, #140) disposed along an interior surface of the housing within the hollow inner core (see paragraph [0046]) and configured to sense pressure applied to an interior surface of the hollow inner core (see paragraphs [0043] and [0046]-[0047]), and sense depth of an object inserted through the outer opening into the hollow inner core (see paragraphs [0033] and [0046]-[0048]); a controller (see figures 8-9, #130) communicatively coupled to the plurality of sensors and configured to receive sensor indications from the plurality of sensors based on a position of the object within the hollow inner core (see paragraphs [0047]-[0048]), provide a first output based on a first position of the object within the hollow inner core, and provide a second output different from the first output based on a second position of the object within the hollow inner core different from the first position (see paragraphs [0046]-[0048]; wherein it is clear that penetration to a first sensor along the length of the vaginal cavity, #135, would create a first contact message and penetration to a second sensor along the length of the vaginal cavity, #135, would create a second contact message).
Referring to claim 11: Abbassi teaches simulated orifice device (see figures 8-9, #135; paragraph [0046]) for a doll (see figures 8-9, #10), comprising: a housing having a hollow core extending from an outer opening to an inner end, the housing configured to be received within the doll to form an orifice of the doll (see figures 8-9; wherein it is clear that the female surrogate, #10, includes a housing forming the vaginal cavity, #135, within the surrogate); a plurality of sensors (see figure 8, #140) disposed along an interior surface of the housing within the hollow inner core (see paragraph [0046]) and configured to sense pressure applied to an interior surface of the hollow core (see paragraphs [0043] and [0046]-[0047]), and sense depth of an object inserted through the outer opening into the hollow core (see paragraphs [0033] and [0046]-[0048]); a controller (see figures 8-9, #130) communicatively coupled to the plurality of sensors and configured to receive sensor indications from the plurality of sensors based on a position of the object within the hollow core (see paragraphs [0047]-[0048]), provide a first output based on a first position of the object within the hollow core, and provide a second output different from the first output based on a second position of the object within the hollow inner core different from the first position (see paragraphs [0046]-[0048]; wherein it is clear that penetration to a first sensor along the length of the vaginal cavity, #135, would create a first contact message and penetration to a second sensor along the length of the vaginal cavity, #135, would create a second contact message).
Referring to claim 17: Abbassi teaches a sex toy (see figures 8-9) comprising: a housing having an inner cavity (see figures 8-9, #135; paragraph [0046]) extending from an outer opening to an inner end, the housing resembling an orifice of a human (see paragraph [0046]; wherein the orifice is a vaginal cavity); a plurality of sensors (see figure 8, #140) disposed along an interior surface of the housing within the inner cavity (see paragraph [0046]) and configured to sense pressure applied to an interior surface of the inner cavity (see paragraphs [0043] and [0046]-[0047]), and sense depth of an object inserted through the outer opening into the inner cavity (see paragraphs [0033] and [0046]-[0048]); a controller (see figures 8-9, #130) communicatively coupled to the plurality of sensors and configured to receive sensor indications from the plurality of sensors based on a position of the object within the inner cavity (see paragraphs [0047]-[0048]), provide a first output based on a first position of the object within the inner cavity, and provide a second output different from the first output based on a second position of the object within the inner cavity different from the first position (see paragraphs [0046]-[0048]; wherein it is clear that penetration to a first sensor along the length of the vaginal cavity, #135, would create a first contact message and penetration to a second sensor along the length of the vaginal cavity, #135, would create a second contact message).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 13, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi, as applied to claims 1, 11, and 17 above, in view of Chen et al. (US 2018/0275746 A1) (Chen).
Referring to claims 2, 3, 12, 13, 18 and 19: Abbassi further teaches transferring contact messages from the female surrogate to a male surrogate to replicate the activity the male human imparted onto the female surrogate (see paragraphs [0033]-[0034]). Abbassi is silent to the plurality of sensors being configured to sense a speed of movement of the object while the object is inserted into the hollow inner core/cavity, wherein the controller is further configured to provide a third output based on the speed of movement. Chen teaches housing having a hollow inner core in the form of an intelligent masturbation cup (see paragraph [0015]) comprising a sensor (see paragraph [0016]) for determining depth and speed of movement (see paragraphs [0022]-[0023] and [0049]-[0050]; wherein the frequency of the masturbation cup is calculated based on depth data), wherein a type of sound and volume of the sound are controlled by the frequency of the sensor data (see paragraphs [0026], [0041] and [0049]-[0050]; wherein when the frequency is greater than a certain value a sound file may be played at a larger volume and wherein when the frequency is less than a certain value sound may be played at a smaller volume). It would have been obvious to one of ordinary skill in the art to utilize the depth data of Abbassi to sense speed of movement like taught by Chen in order to allow replication of speed of movement or thrusting to be imparted to the male surrogate.
Claims 4, 6-8, 14-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi, as applied to claims 1, 11 and 17 above, in view of Zhu (CN 106491334 A).
	Referring to claims 4 and 20: With regards to claims 1 and 17 above, Abbassi further teaches transferring contact messages from the female surrogate to a male surrogate to replicate the activity the male human imparted onto the female surrogate, wherein the first and second output comprise depth of penetration output that are mimicked by the male surrogate (see paragraphs [0033]-[0035] and [0048]). Abbassi is silent to the first and second output comprising a noise in the form of a voice. Zhu teaches a device in the form of a multiple interactive massager (see figure 1) for providing feedback to a user, comprising a housing (see figure 1, #1) having a hollow inner core (see figure 1, #2; paragraph [0031]) extending from an outer opening to an inner end; a pressure sensor; an intelligent control circuit; and a voice playback component (see paragraph [0028]), wherein the control circuit receives an indication of the a depth of penetration based on the data changes from the pressure sensor to adjust the voice playback to mimic different excitement of women during sex according to the user’s masturbation operation state (see paragraphs [0039]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Abbassi with a voice playback component like taught by Zhu such that the first and second output further includes a noise in order to imitate different excitement levels of a women during sex so as to greatly enhance the user’s experience (see Zhu paragraph [0041]).
	Referring to claims 6 and 14: With regards to claims 1 and 11 above, Abbassi further teaches the outer opening of the hollow inner core forming an orifice of a doll (see figure 8) but is silent to a removable insert forming an orifices of the doll. Zhu teaches a device in the form of a multiple interactive massager (see figure 1) for providing feedback to a user, comprising a housing (see figure 1, #1) having a hollow inner core (see figure 1, #2; paragraph [0031]) extending from an outer opening to an inner end, the hollow inner core being a removable insert forming an orifice similar to the structure of a female vagina (see paragraphs [0030]-[0031]); a pressure sensor; an intelligent control circuit; and a voice playback component (see paragraph [0028]), wherein the control circuit receives an indication of the a depth of penetration based on the data changes from the pressure sensor to adjust the voice playback to mimic different excitement of women during sex according to the user’s masturbation operation state (see paragraphs [0039]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow inner core of Abbassi to being a removable insert like taught by Zhu in order to allow for easy cleaning after use (see Zhu paragraph [0030]).
Referring to claims 7 and 15: Abbassi further teaches transferring contact messages from the female surrogate to a male surrogate to replicate the activity the male human imparted onto the female surrogate, wherein the first and second output comprise depth of penetration output that are mimicked by the male surrogate (see paragraphs [0033]-[0035] and [0048]). Abbassi is silent to the first output and the second output cause the doll to perform at least one of the following actions: emit a noise, move an extremity, and move at least a portion of a doll head of the doll. Zhu teaches a device in the form of a multiple interactive massager (see figure 1) for providing feedback to a user, comprising a housing (see figure 1, #1) having a hollow inner core (see figure 1, #2; paragraph [0031]) extending from an outer opening to an inner end; a pressure sensor; an intelligent control circuit; and a voice playback component (see paragraph [0028]), wherein the control circuit receives an indication of the a depth of penetration based on the data changes from the pressure sensor to adjust the voice playback to mimic different excitement of women during sex according to the user’s masturbation operation state (see paragraphs [0039]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Abbassi with a voice playback component like taught by Zhu such that the first and second output further includes a noise in order to imitate different excitement levels of a women during sex so as to greatly enhance the user’s experience (see Zhu paragraph [0041]).
	Referring to claims 8 and 16: Abbassi further teaches the orifice being a vagina (see figures 8-9; paragraph [0046]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abbassi in view of Zhu, as applied to claim 4 above, in view of Chen.
Referring to claim 5: Zhu further teaches the noise output is a voice output (see paragraphs [0039]-[0041]). Abbassi, as modified by Zhu, is silent to the first output is a voice output and the second output is a louder voice output. Chen teaches housing having a hollow inner core in the form of an intelligent masturbation cup (see paragraph [0015]) comprising a sensor (see paragraph [0016]) for determining depth and speed of movement (see paragraphs [0022]-[0023] and [0049]-[0050]; wherein the frequency of the masturbation cup is calculated based on depth data), wherein a type of sound and volume of the sound are controlled by the frequency of the sensor data (see paragraphs [0026], [0041] and [0049]-[0050]; wherein when the frequency is greater than a certain value a sound file may be played at a larger volume and wherein when the frequency is less than a certain value sound may be played at a smaller volume). It would have been obvious to one of ordinary skill in the art to utilize the depth data of Abbassi, as modified by Zhu, to adjust voice volume output like taught by Chen in order to imitate different excitement levels of a women during sex so as to greatly enhance the user’s experience.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abbassi in view of Zhu, as applied to claim 6 above, in view of Jiang et al. (US 2015/0328082 A1) (Jiang)
	Referring to claims 9 and 10: Abbassi further teaches transferring contact messages from the female surrogate to a male surrogate to replicate the activity the male human imparted onto the female surrogate, wherein the first and second output comprise depth of penetration output that are mimicked by the male surrogate (see paragraphs [0033]-[0035] and [0048]), wherein the female surrogate communicates via a first serial interface (see figure 1, #20) to a user computer (see figure 1, #15). Abbassi, as modified by Zhu, is silent to the controller is further configured to wirelessly communicate with a personality module of the doll to perform an action based on the personality module. Zhu teaches a device in the form of a multiple interactive massager (see figure 1) for providing feedback to a user, comprising a housing (see figure 1, #1) having a hollow inner core (see figure 1, #2; paragraph [0031]) extending from an outer opening to an inner end; a pressure sensor; an intelligent control circuit; and a voice playback component (see paragraph [0028]), wherein the control circuit receives an indication of the a depth of penetration based on the data changes from the pressure sensor to adjust the voice playback to mimic different excitement of women during sex according to the user’s masturbation operation state (see paragraphs [0039]-[0041]), wherein the control circuit intelligently controlling a voice segment according to the user’s masturbation operation state and changes in interactive language (see paragraphs [0039]-[0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Abbassi with a voice playback component like taught by Zhu such that the first and second output further includes a noise in order to imitate different excitement levels of a women during sex so as to greatly enhance the user’s experience (see Zhu paragraph [0041]).
	Abbassi, as modified by Zhu, is silent to the controller being configured to wirelessly communicate with a personality module of the doll to select the voice playback based on the personality module. Jiang teaches an interactive entertainment system comprising a controller (see figure 16a, #176) for operating one or more sex toys for providing stimulation to a user (see abstract), wherein a wireless data connection is established between the sex toy and the controller (see paragraph [0079]), wherein the interactive entertainment system takes physical user’s input through sensors on the sex toy to control volume of a voice response (see paragraphs [0082]-[0083]), and wherein the interactive entertainment system can be programed with predefined personalizes including audio personality profiles to mimic a physical user (see paragraphs [0085]-[0090]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the serial interface of Abbassi, as modified by Zhu, with wireless interface like taught by Jiang in order to allow for greater portability. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Abbassi with a personality module like taught by Jiang in order to mimic a physical user’s audio personality thereby enhancing the user’s experience (see Jiang paragraphs [0085]-[0090]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791